COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  MARCO ARELLANO,                                §              No. 08-19-00240-CR

                       Appellant,                §                Appeal from the

  v.                                             §          Criminal District Court No. 1

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20160D01110)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 4, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Derek Quinata, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 4, 2021.

       IT IS SO ORDERED this 5th day of January, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.